      Case: 1:19-cv-02865-PAB Doc #: 24 Filed: 12/17/20 1 of 2. PageID #: 122




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 TONYA EVANS,                                    Case No. 1:19-CV-02865

                              Plaintiff,
                -vs-                             JUDGE PAMELA A. BARKER


 GANNET PUBLISHING SERVICES,
 LLC,                                            ORDER

                              Defendant.


       On December 1, 2020, Magistrate Judge David A. Ruiz issued a Report and

Recommendation, finding that based on Plaintiff’s unresponsiveness to both her prior counsel and

to this court’s orders as fully described in the Report and Recommendation, Plaintiff has no

intention of pursuing this action further, and recommended that this action be dismissed for want

of prosecution. (Doc. No. 23, PageID # 121.) The Report and Recommendation included

notification that any objections to the Report and Recommendation were due to be filed with the

Clerk of Courts within 14 days after service of the Report and Recommendation upon the objecting

party. (Id.)

       The docket reflects that a copy of the Report and Recommendation was mailed to Plaintiff

on December 1, 2020 and it has not been returned to the Clerk’s office as undeliverable or unable

to be forwarded. Indeed, the Report and Recommendation was mailed to Plaintiff at the address

provided to the court by Plaintiff’s former counsel, and the same address to which other

correspondence and orders have been sent by the court that were not returned as undeliverable or

unable to be forwarded. Plaintiff has not filed any objections to the Report and Recommendation.
      Case: 1:19-cv-02865-PAB Doc #: 24 Filed: 12/17/20 2 of 2. PageID #: 123




       Also, the court conducted a telephone status conference on December 8, 2020 that had been

scheduled on April 21, 2020 during the Case Management Conference. Plaintiff did not call in to

participate in that status conference.

       The Court adopts the Report and Recommendation of Magistrate Judge Ruiz and finds that

Plaintiff’s unresponsiveness to both her prior counsel and this court demonstrates that she has no

intention of pursuing this action further and therefore, this action is dismissed, without prejudice,

for want of prosecution.

       IT IS SO ORDERED.




                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: December 17, 2020                               U. S. DISTRICT JUDGE
